                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        STACEY VANDELL, et al.,                             CASE NO. C18-0785-JCC
10                            Plaintiffs,                     MINUTE ORDER
11             v.

12        LAKE WASHINGTON SCHOOL DISTRICT,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated case management deadlines
18   (Dkt. No. 21). The Court ORDERS the following briefing schedule:
19                          Brief                                         Due Date
20    Plaintiffs’ opening brief, limited to 24 pages                  December 21, 2018
21    Defendant’s response brief, limited to 24                        January 21, 2019
22    pages
23    Plaintiffs’ reply brief, limited to 12 pages                    February 11, 2019
24            The noting date is set for February 11, 2019.
25   //
26   //

     MINUTE ORDER
     C18-0785-JCC
     PAGE - 1
 1        DATED this 26th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0785-JCC
     PAGE - 2
